Citation Nr: 1545211	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  08-22 842	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with depressive disorder in excess of 50 percent prior to April 16, 2015, and in excess of 70 percent as of April 16, 2015.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD with depressive disorder and assigned an initial rating of 30 percent, effective September 28, 2006.

In an October 2011 decision, the Board granted a disability rating of 50 percent for PTSD with depressive disorder, effective September 28, 2006.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a June 2013 decision, the Court set aside the Board's October 2011 decision and remanded the matter for further proceedings consistent with the Court's decision.

In March 2014, the Board remanded the appeal for development.

In an August 2015 rating decision, the RO assigned a 70 percent rating for PTSD with depressive disorder, effective April 16, 2015.

The Board notes that a motion for substitution has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 3.1010(b) (2015). 


FINDING OF FACT

While the appeal was pending, and prior to the issuance of a final decision, VA received notice that the Veteran had passed away in September 2015.





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 14.630, 14.631, 20.900, 20.1106, 20.1304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Any request must be filed not later than one year after the date of the appellant's death.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010(b) (2015). 

The Board recognizes that the electronic record shows G.F., identified as the Veteran's widow, submitted a motion to substitute pursuant to 38 U.S.C.A. § 5121A in October 2015.  G.F. also filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and/or Accrued Benefits.

Here, G.F. has clearly indicated a desire to be substituted as the appellant for purposes of processing the Veteran's claims to completion.  However, the RO has not made a determination as to G.F.'s actual eligibility to substitute in the appeal.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101(a) (2015).  Consequently, the proper course at this juncture is to dismiss the Veteran's appeal and refer the substitution claim to the RO for adjudication.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


